                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


FAIRLY W. EARLS,

                   Petitioner,
                                                    Case No. 20-cv-635-pp
       v.

LARRY FUCHS,

                   Respondent.


        ORDER DISMISSING CORAM NOBIS PETITION AS SECOND OR
     SUCCESSIVE HABEAS PETITION (DKT. NO. 1) AND DISMISSING CASE


       On April 22, 2020, the petitioner, who is incarcerated at Columbia

Correctional Institution and is representing himself, filed a petition for writ of

coram nobis under 28 U.S.C. §1651 challenging his 2012 conviction for ten

counts of bail jumping. Dkt. No. 1. Three weeks later, the petitioner paid the

$5.00 filing fee. Because the court lacks jurisdiction, it must dismiss the

petition and the case.

I.     Background

       A.    Underlying State Case

       In November 2005, the State of Wisconsin filed a criminal complaint

against the petitioner in Fond du Lac County Circuit Court. State v. Earls,

Fond du Lac County Case No. 05CF000419 (available at

https://wcca.wicourts.gov). On August 7, 2012, a jury returned a verdict

finding the petitioner guilty of ten counts of bail jumping. Id. Two months later,


                                         1
the clerk entered judgment. Id. On December 26, 2013, the petitioner filed a

notice of appeal. Id. The Wisconsin Court of Appeals affirmed the petitioner’s

convictions on November 19, 2014. Id. Four months later, the Wisconsin

Supreme Court denied review. Id.

      B.     Federal Habeas Petitions

             1.    Earls v. Dittman, Case No. 15-cv-637-pp

      On May 27, 2015, the petitioner filed a petition for writ of habeas corpus

under 28 U.S.C. §2254 challenging the bail jumping convictions in State v.

Earls, Case No. 05CF000419. Earls v. Dittman, Case No. 15-cv-637 (E.D. Wis.),

Dkt. No. 1. The petition asserted seventeen claims related to state contract law,

actual innocence, ineffective assistance of counsel, state evidentiary rulings,

double jeopardy and trial court error. Id. at 6-14. This court screened the

petition under Rule 4 of the Rules Governing Section 2254 Cases, denied the

petition and dismissed the case. Dkt. No. 6. On March 7, 2019, the court

denied the petitioner’s motion to reconsider under Federal Rule of Civil

Procedure 60(b). Dkt. No. 31.

      The petitioner appealed to the Seventh Circuit Court of Appeals. Id. at

Dkt. No. 32. On October 31, 2019, the Seventh Circuit denied a certificate of

appealability. Id. at 38.

             2.    Earls v. Dittman, Case No. 17-cv-1465-LA

      Meanwhile, on October 25, 2017, the petitioner filed a “Successive

Habeas Petition Based on Change In Substantive Law ‘New Rule of Law’ 28

U.S.C.S. §2244 28 U.S.C.S. §2254.” Earls v. Dittman, Case No. 17-cv-1465

                                        2
(E.D. Wis.), Dkt. No. 1. Magistrate Judge David Jones recommended that the

court dismiss the petition and the case. Dkt. No. 4 at 5-6. Judge Jones found

that 28 U.S.C. §2244(b) mandated dismissal because, contrary to the

petitioner’s argument, the second petition did not rely on a new rule of

constitutional law; accordingly, Judge Jones concluded that the petitioner

needed authorization from the Seventh Circuit before filing it. Id. at 3-4. Judge

Jones saw no evidence that the Seventh Circuit had granted the petitioner that

authorization. Id. at 4.

       On November 27, 2017, the petitioner filed written objections to Judge

Jones’s report and recommendation. Dkt. No. 5. District Court Judge Lynn

Adelman reviewed the report and recommendation de novo, adopted the

recommendation and dismissed the case. Dkt. No. 6. Judge Adelman explained

that

       [o]n May 27, 2015, Earls filed in this court a petition for a writ of
       habeas corpus challenging his conviction in Fond Du Lac County,
       Wisconsin, Case No. 2005 CF 419. On July 10, 2015, Judge Pamela
       Pepper of this court denied the petition on the merits. See ECF No.
       6 in E.D. Wis. Case No. 15-C-637. The petitioner appealed the denial
       but was unsuccessful. In the present case, Earls again petitions for
       a writ of habeas corpus with respect to the same conviction. Because
       this court already adjudicated a habeas petition directed to that
       conviction on the merits, the current petition is a second or
       successive petition within the meaning of 28 U.S.C. § 2244(b).
       Claims presented in second or successive habeas petitions must be
       dismissed.

Id. at 1. Judge Adelman stressed that “even if an exception applie[d], the

second or successive petition may not proceed in the district court unless the

court of appeals first authorizes its filing.” Id. at 1-2 (citing 28 U.S.C.

§2244(b)(3)). Because the petitioner did not have such authorization, Judge
                                          3
Adelman concluded that the court lacked jurisdiction over the petition. Id. at 2

(citing Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996)).

      C.    Intant Coram Nobis Petition

      On April 22, 2020, the petitioner filed a document titled “Coram Nobis

Motion to Correct Illegal Sentence 28 U.S.C. §1651” in this case. Earls v.

Fuchs, Case No. 20-cv-635 (E.D. Wis.), Dkt. No. 1. The petitioner asserts that

his sentence is illegal and “must be corrected to avoid an error of fundamental

character and miscarriage of justice.” Id. at 4. He states that his ten

convictions for bail jumping “are of the Same Statutory Provisions and Same

Elements being given as cumlative [sic] Punishment in a Single Proceeding and

thereby an Illegal Sentence according to the Law.” Id. He argues that his

sentence violates Wisconsin statutes and his federal constitutional rights under

the Sixth, Eighth and Fourteenth Amendments. Id. at 5-7.

II.   Analysis

      A.    Legal Standards

      The writ of coram nobis “is an ancient common-law remedy” available for

claims of legal and factual error in criminal cases. U.S. v. Wilkozek, 822 F.3d

364, 368 (7th Cir. 2016) (quotations omitted) (quoting United States v. Denedo,

556 U.S. 904, 913 (2009)). The authority of a federal court to grant coram nobis

relief “is contingent on that court’s subject-matter jurisdiction over the case or

controversy.” Denedo, 556 U.S. at 911. The Seventh Circuit has held that

coram nobis relief is available when “(1) the error alleged is ‘of the most

fundamental character’ as to render the criminal conviction ‘invalid’; (2) there

                                         4
are ‘sound reasons’ for the defendant’s ‘failure to seek earlier relief’; and (3) ‘the

defendant continues to suffer from his conviction even though he is out of

custody.’” Id. (citing United States v. Sloan, 505 F.3d 685, 697 (7th Cir. 2007);

United States v. Keane, 852 F.2d 199 (7th Cir. 1988)). “[W]rits in the nature of

coram nobis are limited to former prisoners who seek to escape the collateral

civil consequences of wrongful conviction.” Owens, 235 F.3d at 360. A state

prisoner still in custody must seek relief under 28 U.S.C. §2254; a state

prisoner cannot bypass the statutory restrictions of §2254 by calling his

pleading a petition of coram nobis under §1651. Id.

      So, although the petitioner has called his 2020 pleading a “Coram Nobis

Motion to Correct an Illegal Sentence,” and has cited 28 U.S.C. §1651, the

pleading really is another habeas corpus petition under 28 U.S.C. §2254—his

third habeas corpus petition challenging the same conviction and sentence. In

some instances, recharacterizing as a §2254 petition a pleading that a pro se

petitioner has characterized as something else “can have serious

consequences,” because it can subject any subsequent motion to the “second

or successive” requirements Judge Adelman discussed, and which this court

discusses below. Castro v. United States, 540 U.S. 375, 377 (2003). For that

reason, before a court recharacterizes as a first request for habeas relief a

pleading that the pro se filer has characterized as something else, it first must

“notify the pro se litigant that it intends to recharacterize the pleading, warn

the litigant that this recharacterization means that any subsequent [habeas]

motion will be subject to the restrictions on ‘second or successive’

                                          5
motions, and provide the litigant an opportunity to withdraw the motion

or to amend it so that it contains all the [habeas] claims he believes he

has.” Id. at 383.

      Here, the court need not provide such a warning before recharacterizing

the petitioner’s 2020 pleading as a §2254 petition. This is not the petitioner’s

first habeas petition. It is his third. There is no danger that recharacterizing

the “coram nobis” petition as a §2254 petition could subject any future

petitions to the “second or successive” requirements that otherwise would not

apply. Because the petitioner already has filed two prior habeas petitions, any

future petition he files will be a successive petition, regardless of whether the

court recharacterizes this one as a §2254 petition.

      The court’s usual practice is to “screen” a §2254 petition under Rule 4 of

the Rules Governing Section 2254 Cases, which states that

      [i]f it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

      A district court must allow a habeas petition to proceed unless it is clear

that the petitioner is not entitled to relief. At the screening stage, a district

court expresses no view as to the merits of any of the petitioner's claims.

Rather, it reviews the petition and exhibits to determine whether the petitioner

alleges that he is in custody in violation of the “Constitution or laws or treaties

of the United States.” 28 U.S.C. §2254(a).


                                          6
      But the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

identifies certain petitions that the court need not screen. AEDPA says that a

federal district court need not entertain an inquiry into the legality of a

petitioner's detention if a federal court already has determined the legality of

that detention in a prior application for writ of habeas corpus. 28 U.S.C.

§2244(a). To enforce this provision, AEDPA requires petitioners who wish to file

a “second or successive” federal habeas petition to first obtain authorization

from the federal court of appeals before filing the petition in the district court.

28 U.S.C. §2244(b)(3)(A). “Section 2244(b)(3)(A) ‘is an allocation of subject

matter jurisdiction to the court of appeals. A district court must dismiss a

second or successive petition, without awaiting any response from the

government, unless the court of appeals has given approval for the filing.’” In re

Page, 170 F.3d 659, 661 (7th Cir. 1999) (quoting Nuñez v. United States, 96

F.3d 990, 991 (7th Cir. 1996) (emphasis in Page)).

      As the Seventh Circuit has explained, not every petition that a petitioner

previously filed constitutes a prior application for the purposes of §2244(b).

Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003). The Seventh Circuit does

not count “previous petitions that were dismissed for technical or procedural

deficiencies that the petitioner can cure before refiling.” Id. Such petitions

include those “dismissed because the petitioner filed in the wrong district,” id.

(citing Phillips v. Seiter, 173 F.3d 609, 610 (7th Cir. 1999)), those in which the

petitioner failed to pay the filing fee, id. (citing Benton v. Washington, 106 F.3d

162, 165 (7th Cir. 1996)), and those dismissed as premature, id. (citing Slack

                                         7
v. McDaniel, 529 U.S. 473, 485-86 (2000)). But prior petitions dismissed as

untimely “or that have been denied based on a procedural default . . . do count

as prior petitions because the petitioner is incapable of curing the defect

underlying the district court's judgment.” Id. (citing In re Cook, 215 F.3d 606,

608 (6th Cir. 2000)).

      B.    Discussion

      In Case No. 15-cv-637, this court denied on their merits the claims in the

petitioner’s first federal habeas petition challenging the 2012 bail jumping

convictions. Earls v. Dittman, Case No. 15-cv-637 (E.D. Wis.), Dkt. No. 6. In

Case No. 17-cv-1465, Judge Adelman dismissed the petitioner’s second federal

habeas petition challenging the 2012 bail jumping convictions as an

unauthorized second petition. Earls v. Dittman, Case No. 17-cv-1465 (E.D.

Wis.), Dkt. No. 6.

      While the petitioner calls the current petition a petition for coram nobis,

“[p]risoners cannot avoid the AEDPA's rules by inventive captioning.” Melton v.

United States, 359 F.3d 855, 857 (7th Cir. 2004) (citing Owens v. Boyd, 235

F.3d 356 7th Cir. 2000)). Because the petitioner is still in custody, §2254 is his

exclusive remedy for relief from his state convictions. Owens, 235 F.3d at 360.

That makes this petition a successive §2254 petition, which means that the

petitioner needed authorization from the Seventh Circuit before he could file it.

The petitioner has presented no evidence that he obtained permission from the

Seventh Circuit to file this successive petition. The court lacks jurisdiction over

the petition and must dismiss it.

                                         8
       The court notes that the petitioner filed several requests for updates and,

in March 2021, a motion for a prompt hearing (Dkt. No. 8). This order moots

those requests.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability because it finds that reasonable jurists could not debate that the

petition is a successive §2254 petition and that the petitioner filed it without

obtaining authorization from the Seventh Circuit Court of Appeals.

IV.    Conclusion

       The court ORDERS that the petitioner’s motion for a prompt hearing is

DENIED AS MOOT. Dkt. No. 8,

       The court ORDERS that the petition for writ of coram nobis is

DISMISSED as a successive §2254 petition. Dkt. No. 1.

       The court DECLINES TO ISSUE a certificate of appealability.

                                         9
      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 27th day of April, 2021.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      10
